DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 are pending and under consideration. 
Election/Restrictions
Applicants elected Group I, claim 1, in the response filed 2-15-22. 
A non-responsive letter was sent 4-13-22 because Applicants failed to elect a species in response to the restriction sent 2-3-22. 
Applicants filed a response on 4-19-22 which failed clearly elect a species.
An interview was conducted 4-19-22; no agreement was made. 
Applicants filed a response 7-29-22 which fails to clearly elect a species. 
Upon reconsideration, the restriction requirement and species election have been withdrawn in order to expedite prosecution and convey to applicants the extreme vagueness, breadth, and indefiniteness of the claims. 
Claim objections
These claims are almost incapable of being examined because of the vagueness, jargon, redundancies, and use of items in figures within the claims. 

Failure to clarify the claims in the next response will impede examination. 
Limiting the claims may invoke a species election. For example, methods of measuring the efficacy of cancer, wound, liver, brain, neurodegenerative,… treatments all require separate searches and consideration of the art. Methods of measuring treatment using “invasive” or “non-invasive” testing, e.g. wound size, survival, pathology, DNA analysis,… all require separate searches and consideration of the art. 
This office action is a best-attempt at getting the claims to a condition for being understandable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventors regard as the invention. Evidence that claims 1-3 fail to correspond in scope with that which the inventors regard as the invention can be found in the replies filed 4-19-22 and 7-29-22. In those responses, the inventors have stated all of the steps were well-known in the art. Applicants point to Fig. 3 on pg 2 of the response filed 4-19-22 which is generic to what applicants describe in the body of the response as being well-known. These responses in context of Fig. 3 in the specification indicate that the claims are generic to what was known in the art. The claims are not different from what applicants describe in the responses filed 4-19-22 and 7-29-22 as well-known steps. They certainly are not specific to any novel steps (see 102 rejection) or non-obvious combination of steps (unable to analyze). 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steps and reagents for the method of claims 1-3 are not clear. Applicants delineate a 1st and 2nd vivarium; however, the vivariums may be the same (line 7). Therefore, it is unclear how the “1st cohort”, i.e. the “validation cohort”, is distinguished from the “2nd cohort”, i.e. the “positive control cohort”. 
Use of “[502]”, “[501]”, “[503, 504]”… throughout claims 1-3 make the claims indefinite because it cannot be determined what structures/functions are being brought into the claim. Reference to items the figures is inappropriate. The claims must be complete and clear in and of themselves. Furthermore, looking to items [502], [501], [503, 504]… in the figures, the metes and bounds of the structures and functions associated with [502], [501], [503, 504]… cannot be determined. Therefore, those of skill would not be able to determine when they were infringing on the claims. 
Use of “cages” in claims 1-3 make the claims indefinite. The claims require cohorts of animals which encompasses cohorts of humans (para 79). It is unclear whether cages must have bars or wires, whether they must simply enclose the animal, or whether they must confine the animal without possibility of escape. It is unclear whether a hotel room is encompassed by the phrase “cage” or if it is limited to a room that confines an animal without possibly of escape. 
The metes and bounds of “gold standard treatment” in claims 1 and 3 are indefinite. The specification and the art at the time of filing do not teach the metes and bounds of when a treatment is “gold” or “standard”. It is unclear how popular a treatment must be to be “gold” or “standard”. Therefore, those of skill would not be able to determine when they were infringing on the claims. 
It is unclear how the phrase “free of invasive tests” further limits the phrase “non-invasive testing”. If the phrase “free of invasive tests” does not further limit the “non-invasive testing”, then the phrase is redundant and should be deleted. 
The metes and bounds of when testing is “non-invasive” cannot be determined in claims 1 and 3. It is unclear whether the phrase is limited to excluding testing that requires invading, i.e. going inside, the subject, if it excludes going inside the subjects’ vivarium, if it is excludes disrupting the natural course of life of the subject. For example, it is unclear whether a hot-plate test is “non-invasive” because it does not require going inside the subject. It is unclear whether an open field test is “non-invasive” because it does not require going into the vivarium. It is unclear whether introducing another animal into vivarium is “non-invasive” because it does not require going inside the subject or going into the vivarium. It is unclear whether the concept is limited to observing natural phenomenon in the subject such as limping, blinking, movement, etc. which does not require anything more than observing the natural course of life of the subject. The specification and the art at the time of filing do not define “non-invasive testing”. Therefore, those of skill would not be able to determine when they were infringing on the claims. 
Likewise, the metes and bounds of when testing is “invasive” cannot be determined in claims 1 and 3. It is unclear whether the phrase is limited to testing that requires invading, i.e. going inside, the subject, if it encompasses going inside the subjects’ vivarium, if it encompasses disrupting the natural course of life of the subject. For example, it is unclear whether a hot-plate test is “invasive” because it does not require going inside the subject. It is unclear whether an open field test is “invasive” because it does not require going into the vivarium. It is unclear whether introducing another animal into vivarium is “invasive” because it does not require going inside the subject or going into the vivarium. It is unclear whether the concept is limited to going inside the subject. The specification and the art at the time of filing do not define “invasive testing”. Therefore, those of skill would not be able to determine when they were infringing on the claims. 
The metes and bounds of recording, “communicating” and “automatically” recording sensor data in lines 12-13, 22-23 of claim 1 and in claims 2 and 3 are unclear. It is unclear if “communicating” encompasses computer “communication” or if the phrase is limited to verbal or written communication between persons. It is unclear whether “automatically” recording data encompasses any “routine” collection or if it is limited to some kind of electronic or mechanical recording. Finally, it is unclear whether recording “sensor data” encompasses any sensory data including human observation or if the phrase is limited to some kind of data generated electronically or mechanically. The specification and the art at the time of filing are not help in this regard; therefore, those of skill would not be able to determine when they were infringing on the claims. 
The metes and bounds of “comparing statistically [507] the sensor data from both cohorts” in line 14 of claim 1 cannot be determined. It is unclear if the phrase encompasses determining whether the data was recorded is encompassed by the claim or whether certain parameters associated with “treatment” are being compared. While statistical analysis of data was well-within the purview and capability of the ordinary artisan, it cannot be determined what data is being compared or how it is being analyzed “statistically”. If the “comparing statistically” determines whether the “treatment” goes on to the next step of “validating”, then much clarification is required. 
It is unclear when “non-invasive testing” is “validated” “as suitable for testing the new therapeutic treatment of animals with the 1st disease in place of the gold standard procedure” in claim 1. It cannot be determined whether the phrase encompasses testing the treatment first or if the phrase is limited to testing the treatment and obtaining a certain result first. 
The phrase “the gold standard procedure” in claim 1, line 17, lacks antecedent basis; line 8 uses “gold standard treatment”. 
It is unclear how the concept of “treating a treatment [ ] and control cohort”, “wherein the treatment cohort but not the control cohort receive the [ ] treatment” in line 18-20 of claim 1 does not make sense. The phrase “treating a treatment [ ] and control cohort” clearly indicates both cohorts have been given the treatment which conflicts with the next phrase. 
The phrase “and then both cohorts receive the non-invasive testing” in line 21 of claim 1 is a distinctive step from “treating a treatment [ ] and control cohort” as written. Performing “non-invasive testing” is not part of the “treatment” as claimed. 
The phrase “the efficiency” of treatment in line 24 of claim 1 and in claim 2 lacks antecedent basis. The claim does not require testing the efficiency of treatment. It just requires collecting data and “comparing statistically” the sensor data. Lines 24-26 go on to say efficiency is a “statistical difference between the sensor data of the of the treatment [and control cohorts]”. However, it is unclear whether the phrase encompasses comparing any parameters or if it is limited to comparing certain parameters associated with “treatment”. While statistical analysis of data was well-within the purview and capability of the ordinary artisan, it cannot be determined what data is being compared or how it is being compared to determine efficiency or if those data have anything to do with parameters associated with “treatment”. 
The phrase “a 1st cohort of animal comprising the 1st disease, the ‘control cohort’, in one or more cages” in claim 2 is indefinite. It is unclear whether “the ‘control cohort’” is an example of the “1st cohort” or if it is the definition of the “1st cohort”. 
The phrase “a 2nd cohort of animal comprising the 1st disease, the ‘treatment cohort’, in one or more cages” in claim 2 is indefinite. It is unclear whether “the ‘treatment cohort’” is an example of the “2nd cohort” or if it is the definition of the “2nd cohort”. 
The metes and bounds of when a sensor is “non-invasive” cannot be determined in claim 2. It is unclear whether the phrase is limited to excluding sensing that requires invading, i.e. going inside, the subject, if it excludes sensing what is going inside the subjects’ vivarium, or if it is excludes disrupting sensing what is going on in the natural course of life of the subject. For example, it is unclear whether watching the animal is “non-invasive” because it does not require going into the vivarium. It is unclear whether the concept is limited to observing natural phenomenon in the subject such as limping, blinking, movement, etc. which does not require anything more than observing the natural course of life of the subject, or if it encompasses introducing a hot plate, a maze, or another animal to the subject and collecting sensor data. The specification and the art at the time of filing do not define “non-invasive sensors”. Therefore, those of skill would not be able to determine when they were infringing on the claims. 
The metes and bounds of “wherein the measured efficiency comprises a difference scalar and a confidence scalar responsive to the comparing” in claim 2, last 2 lines, cannot be determined. A “difference scalar” and a “confidence scalar” appear to be scales of statistical “difference” and “confidence”; however, it cannot be determined to what it refers. It is unclear whether the “difference scalar” and a “confidence scalar” are associated with a therapeutic effect or encompass any sensor data observed. The metes and bounds of when an acceptable “difference scalar” and a “confidence scalar”  is achieved is also not disclosed by applicants in context of the method claimed; therefore, those of skill would not be able to determine when they were infringing on the claim. 
The metes and bounds of a “surrogate metric” in claim 3 cannot be determined. It is unclear whether the phrase encompasses determining whether the animal is a female, whether the animal is capable of substituting as a parent, whether the animal is capable of birthing a child in place of another female, or whether the animal is capable of substituting another animal in any capacity or role.  
It is unclear how the “surrogate metric” in claim 3 correlates to the “1st disease” in claim 3. It is unclear how the disease relates to the testing, the data collected, the treatment, or the statistically analysis of the data related to data obtained before or after treatment.  
It is unclear when a “surrogate metric” is “validated” “when a statistical match between surrogate metric and the known disease metric is higher than a predetermined validation threshold” in claim 3. It cannot be determined whether the phrase encompasses testing the treatment first or if the phrase is limited to testing the treatment and obtaining a certain result first. 
The metes and bounds of the phrase “when a statistical match between surrogate metric and the known disease metric is higher than a predetermined validation threshold” in claim 3 cannot be determined. The statistic does not “match” if it is “higher” than a predetermined threshold. 
The metes and bounds of a “predetermined validation threshold” in claim 3 cannot be determined. It is unclear if the threshold is a range or a line at which the statistic is considered. It is how the range or a line of the statistic correlates to the “surrogate metric” or whether it is “valid”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a as being anticipated by Stephan (2011/0230360).
Stephan taught treatment and control mice with a disease, giving them a test reagent, testing whether the test reagent modified the disease, and comparing it to known treatments. The testing involved non-invasive and invasive tests as well as non-invasive and invasive tumors (para 191). Sensors and cameras outside of the cage are used for statistical analysis (para 85, 91). The data is collected, communicated and recorded automatically for both sets of mice (Fig. 1-5). 
Given the indefiniteness for reasons set forth above(see 112/2nd above), and without evidence to the contrary, Stephan taught the limitations of claim 1. 
Lines 1-20 of claim 2 are broader than claim 1 and have been incorporated for reasons set forth above. Lines 21 and 22 of claim 22 have been included because Stephan taught various analytical difference in data (para 23, 40, 44, 79, 80, 85, 97, 99-104, 122, 126) which is equivalent to a measuring a “difference scalar”. 
Claim 3 has been included because Stephan taught determining whether the animal is a female which is a “surrogate metric”. The last three lines of claim 3 have been included because Stephan taught performing varying metrics and because the metes and bounds of the “validating” cannot be determined (see 112/2nd above). 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a as being anticipated by Brunner  (2010/0106743).
Brunner taught treatment and control mice with a disease, giving them a test reagent, testing whether the test reagent modified the disease, and comparing it to known treatments. The testing involved non-invasive and invasive tests for disease (para 105). Sensors and cameras outside of the cage are used for statistical analysis (para 9, 15, 20, 26, et al.). The data is collected, communicated and recorded automatically for both sets of mice (Figures; para 26, 71, 103, 115, et al.), specifically statistical significance (para 141). 
Given the indefiniteness for reasons set forth above(see 112/2nd above), and without evidence to the contrary, Brunner taught the limitations of claim 1. 
Lines 1-20 of claim 2 are broader than claim 1 and have been incorporated for reasons set forth above. Lines 21 and 22 of claim 22 have been included because Brunner taught various analytical difference in data (para 26, 71, 103, 115, et al.) including statistical significance (para 141) which is equivalent to a measuring a “difference scalar”. 
Claim 3 has been included because Brunner taught determining “task switching” (para 65, 146, 148) which is a “surrogate metric”. The last three lines of claim 3 have been included because Brunner taught performing varying metrics and because the metes and bounds of the “validating” cannot be determined (see 112/2nd above). 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a as being anticipated by Arbab (BMC Medical Imaging, 2011, Vol. 11, No. 21, pg 1-11).
Arbab taught treatment and control mice with adenocarcinoma, giving them a test reagent, testing whether the test reagent modified the disease, and comparing it to known treatments. The testing involved non-invasive MRI (abstract; pg 2, 1st full para, last sentence) and histology tests (pg 5, 1st full paragraph). Body weight determined by a scale was used for statistical analysis which is a sensor; the data was collected, communicated and recorded automatically for both sets of mice (pg 2, col. 2, 3rd para), specifically using standard deviation (pg 5, col. 2, 3rd para). Images were analyzed and compared and the data was collected, recorded automatically, and communicated for both sets of mice (pg 3 bridging col. 1-2). 
Given the indefiniteness for reasons set forth above(see 112/2nd above), and without evidence to the contrary, Arbab taught the limitations of claim 1. 
Lines 1-20 of claim 2 are broader than claim 1 and have been incorporated for reasons set forth above. Lines 21 and 22 of claim 22 have been included because Arbab taught various analytical difference in data which is equivalent to a measuring a “difference scalar”. 
Claim 3 has been included because Arbab taught determining “task switching” (para 65, 146, 148) which is a “surrogate metric”. The last three lines of claim 3 have been included because Brunner taught performing varying metrics and because the metes and bounds of the “validating” cannot be determined (see 112/2nd above). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is an attempt to point out the lack of written description for two specific embodiments encompassed within claims 1-3: 
1) The specification lacks written description for how to change the teachings of Arbab or any well-known method to arrive at an inventive method of testing compounds for treating prostate adenocarcinoma. Applicants fail to provide written description for determining the “gold standard” of prostate adenocarcinoma, what to parameter to test, what invasive or non-invasive tests to perform on that parameter, or the statistical significance required to indicate the test compound is better than the “gold standard” of prostate adenocarcinoma as compared to the teachings of Arbab (cited above) as required by claim 1. The specification does not teach the “gold standard” of prostate adenocarcinoma or whether CDDO described by Arbab was the gold standard. The specification does not teach any parameter to test for adenocarcinoma or what parameters to change as compared to Arbab. The specification does not teach what invasive or non-invasive tests to perform on any parameter of adenocarcinoma or what tests to change as compared to Arbab. The specification does not disclose the statistical significance required to indicate the test compound is better than CDDO or any “gold standard” of prostate adenocarcinoma or how to change the statistical analysis of Arbab to arrive at a new invention. 
Applicants fail to provide written description for determining what to parameter to test, what invasive or non-invasive tests to perform on that parameter, or the statistical significance required to indicate the test compound is capable of treating prostate adenocarcinoma as compared to the teachings of Arbab (cited above) as encompassed by claim 2. The specification does not teach any parameter to test for adenocarcinoma or what parameters to change as compared to Arbab. The specification does not teach what invasive or non-invasive tests to perform on any parameter of adenocarcinoma or what tests to change as compared to Arbab. The specification does not disclose the statistical significance required to indicate the test compound is better than CDDO or any “gold standard” of prostate adenocarcinoma or how to change the statistical analysis of Arbab to arrive at a new invention. 
2) Applicants fail to provide written description for determining a “surrogate metric”, the “gold standard” for treating any disease related to any “surrogate metric”, what invasive or non-invasive tests to perform on that “metric” or how to change it as compared to well-known tests in the art, or the statistical significance required to indicate a test compound is better than the “gold standard” of treating a disease associated with a “surrogate metric” as required by claim 3 and encompassed by claims 1 and 2. Since the time of filing, Weng (BMC Medical Genomics, 2020, Vol. 13, No. 109) taught treatment and control animals, giving them a test reagent, testing whether the test reagent modified ploidy of an embryo, and comparing it to known treatments. The testing involved non-invasive and invasive tests (Methods). The data was collected, communicated and recorded automatically for both sets of animals, specifically using standard deviation (pg 2, col. 2). The specification does not teach the “gold standard” of a disease associated with a “surrogate metric”, specifically aneuploidy. The specification does not teach any parameter to test for the “surrogate metric” or disease associated with it, specifically aneuploidy. Nor does it teach any novel tests for analyzing any “surrogate metric”, specifically aneuploidy. The specification does not teach what invasive or non-invasive tests to analyze any “surrogate metric”, specifically aneuploidy. The specification does not teach how to change any well-known tests that analyze “surrogate metrics”, specifically aneuploidy. The specification does not disclose the statistical significance required to indicate a test compound is better than any “gold standard” for a disease associated with a “surrogate metric”, specifically aneuploidy, or how to change a statistical analysis known in the art to arrive at a new invention. 
Further written description cannot be analyzed properly at this time without putting things into the claims that are not there or disclosed in the specification. 
The indefiniteness of the claims (see 112/2nd above), the non-specific nature of applicants’ disclosure, the lack of discussion in the disclosure of the art at the time of filing, and the lack of discussion in the disclosure regarding how applicants have done anything differently than the art at the time of filing greatly impede proper written description analysis. 
 
Enablement cannot be analyzed properly at this time because of the indefiniteness of the claims (see 112/2nd above), the non-specific nature of applicants’ disclosure, the lack of discussion in the disclosure of the art at the time of filing, and the lack of discussion in the disclosure regarding how applicants have done anything differently than the art at the time of filing. 

Obviousness cannot be analyzed properly at this time because of the indefiniteness of the claims (see 112/2nd above), the non-specific nature of applicants’ disclosure, applicants’ lack of discussion in the specification of the art at the time of filing, applicants’ lack of discussion in the specification regarding how they changed the art at the time of filing, and the generic nature of the responses filed 4-19-22 and 7-29-22. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632